Case 0:20-cv-60879-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

  CRYSTAL C. IPPOLITO,

                Plaintiff,

  v.

  HILEX CONSTRUCTION INC and
  UNITED WATER RESTORATION
  GROUP OF SOUTH FLORIDA, INC.,

              Defendants.
  _________________________________/

                                         COMPLAINT

          Plaintiff, CRYSTAL C. IPPOLITO, by and through the undersigned counsel, Todd W.

  Shulby, P.A., sues the Defendants, HILEX CONSTRUCTION INC and UNITED WATER

  RESTORATION GROUP OF SOUTH FLORIDA, INC., and alleges as follows:

          1.    Plaintiff brings this action against Defendants to recover from the Defendants

  pursuant to Title VII of the Civil Rights Act of 1964, as amended by the Pregnancy Discrimination

  Act of 1978 (“PDA”), as amended by the Civil Rights Act of 1991 (“Title VII”), codified at 42

  U.S.C. §2000e, et seq.

          2.    Jurisdiction is conferred on this Court by Title VII and the PDA and 28 U.S.C.

  §§1331 and 1343.

          3.    The unlawful acts alleged below occurred and/or were committed within this judicial

  district.

          4.    At all times material hereto, Plaintiff has been a citizen and resident of this judicial


                                                   1
Case 0:20-cv-60879-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 2 of 8




  district and within the jurisdiction of this Court.

            5.    At all times material hereto, Hilex Construction Inc was Plaintiff’s employer.

            6.    At all times material hereto, Hilex Construction Inc was an “employer” as defined by

  Title VII and the PDA.

            7.    At all times material hereto, Hilex Construction Inc was Plaintiff’s employer as

  defined by Title VII and the PDA.

            8.    At all times material hereto, United Water Restoration Group of South Florida, Inc.

  was Plaintiff’s employer.

            9.    At all times material hereto, United Water Restoration Group of South Florida, Inc.

  was an “employer” as defined by Title VII and the PDA.

            10.   At all times material hereto, United Water Restoration Group of South Florida, Inc.

  was Plaintiff’s employer as defined by Title VII and the PDA.

            11.   At all times material hereto, Hilex Constriction Inc was a corporation conducting

  business in this judicial district.

            12.   At all times material hereto, United Water Restoration Group of South Florida, Inc.

  was a corporation conducting business in this judicial district.

            13.   Plaintiff has performed all conditions precedent to the commencement of this action.

            14.   Plaintiff timely filed a Charge of Discrimination with the U.S. Equal Employment

  Opportunity Commission (“EEOC”) (Exhibit 1).

            15.   The EEOC issued a Notice of Right to Sue on April 27, 2020 (Exhibit 2).

            16.   Plaintiff has timely filed this action following receipt of the EEOC’s Notice of Right

  to Sue.


                                                        2
Case 0:20-cv-60879-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 3 of 8




                    COUNT I: GENDER/ PREGNANCY DISCRIMINATION
                      VIOLATION OF THE TITLE VII AND THE PDA

         Plaintiff incorporates by reference paragraphs 1 through 16 and states as follows:

         17.      Plaintiff is a female and was an employee of Defendants.

         18.      Plaintiff originally applied for a job with United Water Restoration Group of South

  Florida, Inc.

         19.      The application for employment that Plaintiff was provided was from United Water

  Restoration Group of South Florida, Inc.

         20.      Plaintiff was hired by Defendants on or about April 22, 2019.

         21.      Plaintiff was hired by Defendants as an Office Administrator.

         22.      The employee handbook that Plaintiff was provided was from United Water

  Restoration Group of South Florida, Inc.

         23.      The initial employee paperwork that Plaintiff was provided was from United Water

  Restoration Group of South Florida, Inc.

         24.      Plaintiff mostly worked for Hilex Construction Inc.

         25.      Plaintiff also performed work for United Water Restoration Group of South Florida,

  Inc. on almost a weekly basis (some weeks more and some weeks less)

         26.      Plaintiff received paychecks from United Water Restoration Group of South Florida,

  Inc.

         27.      Plaintiff received paychecks from Hilex Construction, Inc.

         28.      Hilex Construction Inc and United Water Restoration Group of South Florida, Inc.

  were joint employers of Plaintiff.



                                                   3
Case 0:20-cv-60879-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 4 of 8




         29.        Hilex Construction Inc and United Water Restoration Group of South Florida, Inc.

  shared many employees.

         30.        Many employees worked for both Hilex Construction Inc and United Water

  Restoration Group of South Florida, Inc.

         31.        Hilex Construction Inc and United Water Restoration Group of South Florida, Inc.

  shared offices.

         32.        The office of Hilex Construction Inc was located at 2697 North Powerline Road,

  Pompano Beach, Florida 33069.

         33.        The office of United Water Restoration Group of South Florida, Inc. was located at

  2697 North Powerline Road, Pompano Beach, Florida 33069.

         34.        Hilex Construction Inc and United Water Restoration Group of South Florida, Inc.

  shared management.

         35.        Hilex Construction Inc and United Water Restoration Group of South Florida, Inc.

  shared ownership.

         36.        Endre Banfi is an owner of both Hilex Construction Inc and United Water Restoration

  Group of South Florida, Inc.

         37.        Endre Banfi is an officer of both Hilex Construction Inc and United Water

  Restoration Group of South Florida, Inc.

         38.        Zoltan Kurucz (male) is an owner of both Hilex Construction Inc and United Water

  Restoration Group of South Florida, Inc.

         39.        Zoltan Kurucz is an officer of both Hilex Construction Inc and United Water

  Restoration Group of South Florida, Inc.


                                                     4
Case 0:20-cv-60879-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 5 of 8




         40.      Plaintiff was provided dental insurance through United Water Restoration Group of

  South Florida, Inc.

         41.      Plaintiff was provided vision insurance through United Water Restoration Group of

  South Florida, Inc.

         42.      Plaintiff was AFLAC insurance through United Water Restoration Group of South

  Florida, Inc.

         43.      Hilex Construction Inc and United Water Restoration Group of South Florida, Inc.

  both provided worker’s compensation insurance through the same insurer.

         44.      Plaintiff’s direct supervisor was Alexis Garcia (male).

         45.      Alexis Garcia’s direct supervisor was Zoltan Kurucz, the owner of both Hilex

  Construction Inc and United Water Restoration Group of South Florida, Inc.

         46.      On January 31, 2020 Vincent Thomas (male) Vice Operation Manager for United Water

  Restoration offered Plaintiff a promotion to work as the Accountant’s Assistant.

         47.      Mr. Thomas informed Plaintiff that the owner, Zoltan Kurucz (male), stated that she

  was ready to move up and that she had time to think about the offer.

         48.      On February 4, 2020, Plaintiff notified her supervisor, Mr. Garcia, of her pregnancy.

         49.      The following week Plaintiff was terminated.

         50.      Plaintiff was informed of her termination by Mr. Garcia.

         51.      Plaintiff was informed of her termination on February 14, 2020.

         52.      Plaintiff was told that the reason for her termination was poor performance.

         53.      Plaintiff was discriminated against based on my sex (female-pregnancy) in violation of

  Title VII and the PDA.


                                                    5
Case 0:20-cv-60879-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 6 of 8




          54.     Plaintiff was qualified for the Office Administrator position that she held.

          55.     Plaintiff was qualified for the promotion to the Accountant’s Assistant position that

  she was offered.

          56.     Plaintiff performed work that met or exceeded all reasonable expectations.

          57.     Plaintiff performed work that met or exceeded Defendants’ expectations.

          58.     Plaintiff’s work performance exceeded that of non-pregnant and male employees.

          59.     Plaintiff was treated differently than non-pregnant and male co-workers because of

  her sex (female-pregnant).

          60.     A male employee would not have been terminated under the same circumstances as

  Plaintiff.

          61.     An employee who was not pregnant would not have been terminated under the same

  circumstances as Plaintiff.

          62.     In Plaintiff had been male and/or was not pregnant, she would not have been fired.

          63.     In Plaintiff had been male and/or was not pregnant, she would not have been fired for

  allegedly poor performance.

          64.     Defendants’ reason for termination (i.e. poor performance), is a pretext for

  discrimination against Plaintiff because of her sex (female-pregnant).

          65.     As a direct and proximate result of Defendants’ unlawful and discriminatory

  treatment of Plaintiff, Plaintiff suffered damages and will continue to suffer irreparable injury and

  damages in the future, including, but not limited to: damage to reputation and self-esteem; loss of

  past and future income; loss of past and future earning capacity; loss of other fringe benefits; stress,

  anxiety and emotional distress; significant past and future mental pain and suffering; and other


                                                     6
Case 0:20-cv-60879-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 7 of 8


          66.     Plaintiff has retained the undersigned counsel for purposes of this action and is

  entitled to an award of reasonable attorney's fees and costs related to this litigation.

          WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor against

  Defendants:

         a.      Declaring that the acts and practices complained of herein are in violation of Title VII
                 and PDA;

         b.      Awardihg back pay, front pay, prejudgment interest, post judgment interest and
                 damages for all employment benefits Plaintiff would have received but for the
                 retaliatory acts and practices of Defendants;

         c.      Awarding Plaintiff compensatory, consequential and punitive damages;

         d.      Awarding reasonable attorney's fees, expenses and costs incurred in this action;

         e.      Awarding Plaintiff all other sums of money, including all employment benefits with
                 interest thereon, to which Plaintiff is entitled; and

         f.      Ordering any other relief, including equitable, this Court deems to be just and proper.

                                           TRIAL BY JURJ(.

         Plaintiff demands a trial by jury of all issues so triable.

                                  VERIFICATION OF PLAINTIFF

         I, CRYSTAL C. IPPOLITO, hereby declare that the foregoing allegations are true and

  correct to the best of my knowledge and belief.


                                                 CRYSTAL C. IPPOLITO, as Plaintiff

                                                                 J./- 30-2020
                                                 DATE




                                                     7
Case 0:20-cv-60879-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 8 of 8




                                     Respectfully submitted,

                                     TODD W. SHULBY, P.A.
                                     1792 Bell Tower Lane
                                     Weston, Florida 33336
                                     Telephone No.: (954) 530-2236
                                     Facsimile No.: (954) 530-6628
                                     E-mail: tshulby@shulbylaw.com
                                     Counsel for Plaintiff

                                     By:    /s/Todd W. Shulby, Esq.
                                            Todd W. Shulby, Esq.
                                            Florida Bar No.: 068365




                                        8
